Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a Non-Provisional application of US Provisional applications 62/564,369, filed on 09/28/2017. 
Claims 1, 12, 13, 16, 24-27, 31, 44, 52, 54-56, 58, 63 and 64 are currently pending in the instant patent application.
In response to a previous Office action, an Allowability Notice Office action (mailed on 02/16/2022), Applicants filed a new Information Disclosure Statement (IDS) on 05/09/2022 is acknowledged.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered. 
Claims 13, 16, 24-27, 31, 44, 52, 54-56 and 63-64 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, and 12 are present for examination.
Applicants' arguments filed on 11/02/2021 and 05/09/2022 have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/09/2022 and 07/07/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449s are enclosed herewith.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kathleen A. Tyrrell, applicants’ representative on 06/16/2022. 

Election/Restriction
Claims 1 and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13, 16, 24-27, 31, 44, 52, 54-56 and 63-64 are directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 03/09/2020 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of groups I and II-III, IV-VII, VIII-XIII and XIV (claims 1, 12, 13, 16, 24-27, 31, 44, 52, 54-56 and 63-64) as set forth in the Office action mailed on 03/09/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
Claim 1 (currently amended): A non-naturally occurring acetogen which produces hydrocarbons comprising one or more isoprene units or isoprenoid, terpene or functionally active terpenoid derivatives thereof from a gaseous substrate, said acetogen comprising: an alteration of at least five polynucleotides, wherein a first polynucleotide encodes a polypeptide having an activity of an alpha-acetolactate decarboxylase, a second polynucleotide encodes a polypeptide having an activity of a lactate dehydrogenase, and alterations of three or more polynucleotides encoding polypeptides having activities selected from the group consisting of an aldehyde:ferredoxin oxidoreductase, a purine nucleoside phosphorylase, a dihydrolipoylprotein: nicotinamide adenine dinucleotide (NAD+) oxidoreductase, an L-Aspartate ammonia-lyase, a 2,6- Diaminoheptanedioate: 2-oxoglutarate aminotransferase, a glutamate synthase, an L-Threonine acetaldehyde-lyase, a N2- Acetyl-L-ornithine:L-glutamate N-acetyltransferase/Acetyl-CoA:L- glutamate N-acetyltransferase, an N2-Acetyl-L-ornithine amidohydrolase, a formate dehydrogenase and a nicotinamide adenine dinucleotide hydrogen (H)-dependent reduced ferredoxin:NADP+ oxidoreductase (Nfn) complex, wherein the polynucleotide alteration eliminates the activity of the encoded polypeptide, wherein the non-naturally occurring acetogen is a Clostridium species, and wherein the non-naturally occurring acetogen produces saidAttorney Docket No.:INVO130US Inventor:Pearlman et al. Serial No.:16/144,035Filing Date:September 27, 2018Page 3hydrocarbons via a beta-ketothiolase route via pyruvate via lactate dehydrogenase (ldh), a 2-hydroxyacyl-CoA dehydratase route via ldh, or a polyketide synthase route utilizing ldh at a higher yield as compared to a mevalonate pathway with isoprene synthase.

Claim 24 (currently amended): The method of producing the non-naturally occurring acetogen of [[,]] claim 13 wherein said Clostridium species is any one of Clostridium autoethanogenum, Clostridium ljungdahlii, Clostridium coskatii or Clostridium ragsdalei.

Claim 25 (currently amended): A method for biosynthesizing a hydrocarbon or functionally active derivatives thereof in the non- naturally occurring acetogen of claim 1, said method comprising enzymatically producing the hydrocarbon from a gaseous substrate in the non-naturally occurring acetogen.
Allowable Subject Matter
	Claims 1, 12, 13, 16, 24-27, 31, 44, 52, 54-56, 58, 63 and 64 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a non-naturally occurring acetogen which produces hydrocarbons comprising one or more isoprene units or isoprenoid, terpene or functionally active terpenoid derivatives thereof from a gaseous substrate, said acetogen comprising: an alteration of at least five polynucleotides, wherein a first polynucleotide encodes a polypeptide having an activity of an alpha-acetolactate decarboxylase, a second polynucleotide encodes a polypeptide having an activity of a lactate dehydrogenase, and alterations of three or more polynucleotides encoding polypeptides having activities selected from the group consisting of an aldehyde:ferredoxin oxidoreductase, a purine nucleoside phosphorylase, a dihydrolipoylprotein: nicotinamide adenine dinucleotide (NAD+) oxidoreductase, an L-Aspartate ammonia-lyase, a 2,6- Diaminoheptanedioate: 2-oxoglutarate aminotransferase, a glutamate synthase, an L-Threonine acetaldehyde-lyase, a N2- Acetyl-L-ornithine:L-glutamate N-acetyltransferase/Acetyl-CoA:L- glutamate N-acetyltransferase, an N2-Acetyl-L-ornithine amidohydrolase, a formate dehydrogenase and a nicotinamide adenine dinucleotide hydrogen (H)-dependent reduced ferredoxin:NADP+ oxidoreductase (Nfn) complex, wherein the polynucleotide alteration eliminates the activity of the encoded polypeptide, wherein the non-naturally occurring acetogen is a Clostridium species, and wherein the non-naturally occurring acetogen produces saidAttorney Docket No.:INVO130US Inventor:Pearlman et al. Serial No.:16/144,035Filing Date:September 27, 2018Page 3hydrocarbons via a beta-ketothiolase route via pyruvate via lactate dehydrogenase (ldh), a 2-hydroxyacyl-CoA dehydratase route via ldh, or a polyketide synthase route utilizing ldh at a higher yield as compared to a mevalonate pathway with isoprene synthase. The prior art does not teach a non-naturally occurring acetogen which produces hydrocarbons comprising one or more isoprene units or isoprenoid, terpene or functionally active terpenoid derivatives thereof from a gaseous substrate, said acetogen comprising: an alteration of at least five polynucleotides, wherein a first polynucleotide encodes a polypeptide having an activity of an alpha-acetolactate decarboxylase, a second polynucleotide encodes a polypeptide having an activity of a lactate dehydrogenase, and alterations of three or more polynucleotides encoding polypeptides having activities selected from the group consisting of an aldehyde:ferredoxin oxidoreductase, a purine nucleoside phosphorylase, a dihydrolipoylprotein: nicotinamide adenine dinucleotide (NAD+) oxidoreductase, an L-Aspartate ammonia-lyase, a 2,6- Diaminoheptanedioate: 2-oxoglutarate aminotransferase, a glutamate synthase, an L-Threonine acetaldehyde-lyase, a N2- Acetyl-L-ornithine:L-glutamate N-acetyltransferase/Acetyl-CoA:L- glutamate N-acetyltransferase, an N2-Acetyl-L-ornithine amidohydrolase, a formate dehydrogenase and a nicotinamide adenine dinucleotide hydrogen (H)-dependent reduced ferredoxin:NADP+ oxidoreductase (Nfn) complex, wherein the polynucleotide alteration eliminates the activity of the encoded polypeptide, wherein the non-naturally occurring acetogen is a Clostridium species, and wherein the non-naturally occurring acetogen produces saidAttorney Docket No.:INVO130US Inventor:Pearlman et al. Serial No.:16/144,035Filing Date:September 27, 2018Page 3hydrocarbons via a beta-ketothiolase route via pyruvate via lactate dehydrogenase (ldh), a 2-hydroxyacyl-CoA dehydratase route via ldh, or a polyketide synthase route utilizing ldh at a higher yield as compared to a mevalonate pathway with isoprene synthase in view recent amendments of the claims and unexpected results presented in the response filed on 11/02/2021. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656